EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the AFCP 2.0 filed 1 June 2021.  Claims 1, 3, 5-16, 18 and 21-28 are now pending.  The Examiner acknowledges the amendments to claims 1, 3 and 18, as well as the cancellation of claims 2, 4, 17, 19 and 20 and the addition of claims 21-28.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with Mark Hollingsworth on 2 June 2021.

The application has been amended as follows: 

IN THE CLAIMS:

At line 5 of claim 6, “the at least one planar magnetic core comprises multiple magnetic cores,” has been deleted.
At line 1 of claim 11, “the at least one planar magnetic core comprises multiple magnetic cores,” has been deleted.
At line 2 of claim 11, “cores disposed” has been changed to --cores is disposed--.

Reasons for Allowance
Claims 1, 3, 5-16, 18 and 21-28 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1, 3 and 5-16, while the prior art teaches an implantable magnetic neurostimulation probe, comprising: at least one substrate; at least one electrical conductor disposed on the at least one substrate and arranged in at least one planar loop, the at least one electrical conductor configured to produce an electric field sufficient to activate neurons; at least one planar magnetic core comprising a magnetic material disposed on the at least one substrate and within the at least one planar loop; and a biocompatible coating disposed over the at least one substrate, the at least one electrical conductor, and the at least one planar magnetic core, the prior art of record does not teach or fairly suggest an implantable magnetic neurostimulation probe as claimed by Applicant, wherein: the at least one electrical conductor is arranged such that the at least one planar loop comprises multiple sections within the at least one planar loop; and the at least one planar magnetic core comprises multiple magnetic cores, each magnetic core disposed within a respective one of the multiple sections.
Regarding claim 18, while the prior art teaches a system, comprising: an implantable magnetic neurostimulation probe comprising: at least one substrate; at least one electrical conductor disposed on the at least one substrate and arranged as at least one planar loop, the at least one electrical conductor configured to produce an electric field sufficient to activate neurons; at least one planar magnetic core comprising a magnetic material disposed on the at least one substrate and within the at least one 
Regarding claims 21-24, while the prior art teaches an implantable magnetic neurostimulation probe, comprising: at least one substrate; at least one electrical conductor disposed on the at least one substrate and arranged in at least one planar loop, the at least one electrical conductor configured to produce an electric field sufficient to activate neurons; at least one planar magnetic core comprising a magnetic material disposed on the at least one substrate and within the at least one planar loop; and a biocompatible coating disposed over the at least one substrate, the at least one electrical conductor, and the at least one planar magnetic core, the prior art of record does not teach or fairly suggest an implantable magnetic neurostimulation probe as claimed by Applicant, wherein: the at least one planar loop comprises multiple planar loops; the multiple planar loops are concentric; and the at least one planar magnetic core comprises multiple magnetic cores, each of the multiple magnetic cores disposed within a respective one of the multiple concentric planar loops.
Regarding claims 25 and 26, while the prior art teaches an implantable magnetic neurostimulation probe, comprising: at least one substrate; at least one electrical 2 within the boundary and is less than 11000 V/m2 at and beyond the boundary.
Regarding claims 27 and 28, while the prior art teaches an implantable magnetic neurostimulation probe, comprising: at least one substrate; at least one electrical conductor disposed on the at least one substrate and arranged in at least one planar loop, the at least one electrical conductor configured to produce an electric field sufficient to activate neurons; at least one planar magnetic core comprising a magnetic material disposed on the at least one substrate and within the at least one planar loop; and a biocompatible coating disposed over the at least one substrate, the at least one electrical conductor, and the at least one planar magnetic core; the prior art of record does not teach or fairly suggest an implantable magnetic neurostimulation probe as claimed by Applicant, wherein, when energized by an electric current having a predetermined value through the at least one planar loop, the probe has an activation 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791